Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 16 April 1778
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Aux Galeries du louvre ce Jeudy 16 avril [1778]
Vous savez mon illustre confrère le jugement des Messrs. De Queissat et qu’il ne leur reste d’autre parti à prendre que de passer dans un service étranger. S’ils sont coupables de trop de vivacité ils ont d’un autre côté la réputation d’être d’excellens officiers et en cette qualité je vois la plupart des meilleurs militaires de ce pays cy s’intéresser beaucoup à leur sort. Vous voyez bien mon illustre confrère où je veux en venir et que c’est pour vous demander du service dans les troupes des treize etats unis de l’Amerique pour eux. On dit que vous marchez pour reprendre le Canada. Ils seroient très bons pour cette Expédition et forts propres à engager des nationaux à prendre parti dans vos troupes et à les discipliner. Enfin s’il y a moyen de faire quelque chose pour eux je vous en serais vraiment très obligé par l’intérêt qu’y prend M. De Caraman que je vous menai diner il y a eu dimanche dernier huit jours. Au reste si ces Messrs. De Queyssat ont eu cette facheuse affaire ici je ne crois pas qu’ils soient tentés d’en avoir une semblable en amerique où on n’a point la sottise d’avoir des nobles ni tous ces petits tyrans des paysans de nos provinces que nous appellons gentilshommes. Chez vous c’est le merite et la vertu seuls qui donnent les distinctions.
J’ai reçu hier une lettre de Mr. Pringle qui me charge de vous dire bien des choses pour lui et qui part pour Bath pour y prendre les eaux pendant un mois ou six semaines pour sa santé ayant toujours un fort mauvais sommeil incommodité qui s’est trouvée encore augmentée depuis sa chute. Il ajoute In better times, I should have thought of a Journey into the Continent this summer, rather than an excursion to Bath, for the re-establishment of my constitution; but till peace is more ascertained, than I see it at present, I must give up all such Schemes. So for Sir John wherein you See his desires to come over. Adieu mon illustre confrère vous savez combien je vous suis attaché par tous les sentimens que vous inspirez et que je vous ai voués pour la vie
Le Roy
